COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ROBERT DAVIS A/K/A BOB DAVIS
 AND DAN DAVIS D/B/A                              §
 TEXAS FOREVER FUNERALS,                                          No. 08-10-00123-CV
 DAVID FUNERAL CHAPEL,                            §
 BUDGET CASKET CO.,                                                 Appeal from the
 BUDGET CASKET-FT. WORTH,                         §
 BUDGET CASKET-HOUSTON,                                        County Court at Law No. 2
 BUDGET CASKET-HARWOOD,                           §
 BUDGET CASKET II, AND                                          of Tarrant County, Texas
 BUDGET CASKET,                                   §
                                                                 (TC# CC-08-66720-2)
                   Appellants,                    §

 v.                                               §

 TKG HARWOOD DEVELOPMENT,                         §
 L.P.,
                                                  §
                   Appellee.

                                  MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the fault

of the Appellant, we dismiss the appeal for want of prosecution.

       The clerk’s record was due to be filed on April 15, 2010. The County Clerk has notified the

Court that the Appellants have not made financial arrangements to pay for the clerk’s record. By

letter dated April 15, 2010, we advised Appellants that the appeal would be dismissed pursuant to

TEX .R.APP .P. 37.3 for want of prosecution unless they showed grounds for continuing the appeal

within ten days. Appellants have not responded to the letter and the clerk’s record still has not been

filed. We therefore dismiss the appeal pursuant to Rule 37.3(b).
July 30, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.